Citation Nr: 0931972	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder including posttraumatic stress disorder 
(PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1989 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The decision below includes an order reopening a previously 
denied claim of service connection for a psychiatric disorder 
including PTSD and bipolar disorder.  The underlying claim of 
service connection for a psychiatric disorder including PTSD 
and bipolar disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for psychiatric disorders including 
bipolar disorder, PTSD, and depression were denied by an 
April 2000 rating decision.  He was notified of this decision 
in May 2000, but did not appeal the denial.

2.  The evidence received since the April 2000 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim of service connection for 
a psychiatric disorder including PTSD.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a psychiatric disorder 
including PTSD has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for a 
psychiatric disorder, this application, and only this 
application, has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA solely 
with regards to the Veteran's application to reopen is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2008).

II.  New and Material Evidence

The Veteran originally filed a claim of entitlement to 
service connection for a psychiatric disorder including PTSD, 
bipolar disorder, and depression in April 1999.  The claim 
was denied in an April 2000 rating decision.  Notice of the 
denial and of appellate rights was provided in May 2000.  The 
Veteran did not appeal the denial.  The denial of his claim 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2008).  As a result, a claim of service connection for a 
psychiatric disorder may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last final adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2008), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for a psychiatric disorder was last denied in an 
April 2000 rating decision.  The evidence of record at the 
time of the April 2000 rating decision consisted of the 
Veteran's service treatment records (STRs), several lay 
statements, VA outpatient treatment reports dated from 
September 1993 to June 1999, and VA examination reports dated 
in July 1999, September 1999, and November 1999.  

The STRs do not reveal any complaints, findings or treatment 
for a psychiatric disorder.  The Veteran denied depression, 
excessive worry, and nervous trouble of any sort on reports 
of medical history forms dated in February 1988 and December 
1992.  

The lay statements consist of statements from the Veteran's 
brother and a friend.  The Veteran's brother indicated that 
after the Veteran returned from the military in 1993 he 
noticed a change in the Veteran's behavior and attitude.  He 
said the Veteran had become depressed and very negative 
toward life and on one occasion got into a fight and hit 
someone with a pool stick.  The statement from the Veteran's 
friend indicated that the Veteran expressed thoughts of 
suicide on a number of occasions and pulled out a shotgun on 
once occasion and threatened to kill himself.  

The VA outpatient treatment reports include entries related 
to treatment for substance abuse and on one occasion in March 
1999 the Veteran was noted to have a "classical case of 
service-connected PTSD."  The records indicate that the 
Veteran was receiving treatment for substance dependence.  In 
a discharge summary dated in January 1995 the Veteran was 
noted to have reported depression.  

The only relevant VA compensation and pension examination was 
conducted in July 1999.  The examiner did not conduct any 
psychological testing but diagnosed the Veteran with 
polysubstance dependence and bipolar disorder, most likely 
type I.  He indicated that the Veteran endorsed some 
symtomatology consistent with PTSD but did not meet the 
criteria for PTSD.  He concluded that the Veteran met the 
criteria for posttraumatic stress syndrome.  

The RO denied the Veteran's claim in April 2000 because PTSD 
was not diagnosed after a formal psychiatric examination, 
bipolar disorder was not shown to have had its onset during 
military service and there was no evidence that it was 
manifest to a compensable degree within one year of the 
Veteran's separation from active duty, and depression was a 
symptom of the Veteran's psychiatric condition but there was 
no evidence of an undiagnosed condition causing depression.  

The Veteran submitted an application to reopen a claim of 
entitlement to service connection for PTSD in October 2001.  
By a November 2005 statement the Veteran's representative 
requested that the claim include service connection for 
bipolar disorder.  The RO adjudicated the claim as 
entitlement to service connection for a psychiatric disorder, 
including PTSD and bipolar disorder, in an April 2006 
statement of the case (SOC).  

Evidence received since the April 2000 rating decision 
consists of additional VA outpatient treatment reports, 
verification of the Veteran's claimed stressors received from 
the United States Marine Corps (USMC) Historical Center, a 
copy of a favorable decision and medical records from the 
Social Security Administration (SSA), and VA skin disorder 
examination reports dated in August 2003 and September 2006.  

Because the evidence received since April 2000 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  As noted, the RO 
determined in 2000 that the evidence did not establish a 
diagnosis of PTSD after a formal VA examination, and that his 
bipolar disorder was not shown to have been related to 
military service.  Since the prior denial, the Veteran has 
submitted numerous treatment records which indicate that he 
has PTSD, attention deficit hyperactivity disorder (ADHD), 
depression, major depressive disorder, and cyclothymia.  
Following a detailed psychological evaluation in September 
2005 the Veteran was noted to have had an elevated score on 
the "Mississippi" test which the examiner said may indicate 
a need to reevaluate his PTSD issue.   Additionally, as 
determined by the RO, the Veteran's claimed stressors were 
verified by the USMC Historical Center.  Specifically, the 
Veteran was confirmed to have witnessed a fellow serviceman's 
death, to have witnessed another serviceman get wounded by 
gunfire, and to have witnessed scattered body parts on 
"Hell's Trail" by the Kuwait border.  Consequently, the 
Board concludes that this evidence is neither cumulative nor 
redundant, and that it raises a reasonable possibility of 
substantiating the claim.  Thus, as new and material evidence 
has been received, this claim is reopened.  

The now reopened claim of service connection will be further 
discussed in the REMAND section below.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder including PTSD and bipolar disorder is 
reopened; to this limited extent, the appeal is granted.




REMAND

A review of the claims file reveals that a remand in 
necessary before a decision on the merits can be reached for 
the issue on appeal in this case.  

Associated with the claims file is a Compensation and Pension 
Exam Request dated in June 2006.  On the request someone 
printed "No show cx'd."  The request indicated that a 
courtesy copy of the examination notice should be provided to 
the Veteran's representative.  Additionally, a Compensation 
and Pension Exam Inquiry dated in July 2006 was associated 
with the claims file.  The inquiry indicates that the Veteran 
failed to report for a VA stress disorder examination in June 
2006.   However, the claims file does not include a copy of a 
notice of the VA examination which was provided to the 
Veteran and/or his representative.  As a result, it is not 
clear whether the Veteran was ever provided with notice of 
the examination.  Consequently, the Veteran should be 
provided another opportunity to appear for a VA examination 
to assess his current claim.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran another 
opportunity to report for a VA 
mental disorders examination to 
determine whether the Veteran has 
PTSD or any other psychiatric 
disorder(s) related to his military 
service.  The claims folder must be 
made available to the examiner for 
review, and a notation to that 
effect should be indicated in the 
record.  All appropriate testing 
deemed necessary should be 
undertaken in connection with the 
examination, and all psychiatric 
disabilities found to be present 
should be diagnosed.  A diagnosis of 
PTSD must be either ruled in or 
excluded.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner 
is unable to make any determination, 
she or he should so state and 
indicate the reasons.  If PTSD is 
diagnosed, the doctor should clearly 
identify the claimed events which 
are considered stressors supporting 
the diagnosis, and fully explain why 
the stressors are considered 
sufficient under DSM-IV. [The 
examiner must be advised of the 
verified stressors confirmed by the 
USMC Historical Center.]     

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate. 

A copy of the letter notifying the 
Veteran of the date and time of his 
examination must be associated with 
the claims file.  The Veteran should 
be specifically advised that failure 
to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. 
§ 3.655 (2008).  

2.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the 
underlying issue of service 
connection for a psychiatric 
disorder including PTSD and bipolar 
disorder.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




